          Case 1:17-cr-02949-MV Document 398 Filed 03/25/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

               vs.                                                   No. 17-CR-02949-MV

DASHAWN ROBERTSON,

               Defendant.

  DEFENDANT’S RESPONSE IN OPPOSITION TO UNITED STATE’S MOTION TO
                   EXCLUDE TOM JAMESON, ESQ.

       Defendant, Mr. Dashawn Robertson, through counsel, Ryan J. Villa and Sarah M. Gorman,

respectfully files this Response to the United States’ Motion [Doc. 391]. Mr. Jameson’s testimony

is relevant to educate the jury regarding federal sentencing, and to help explain the statutory and

guideline sentences that each jailhouse informant faces under the plea agreements they entered,

and how a departure for Section 5K1.1 could affect those statutory and guideline sentences. While

cross-examination of the two informants may reveal this information, it is unknown the level of

sophistication each has with federal sentencing in general, or their own circumstances specifically.

In defense counsel’s experience, federal sentencing is not intuitive, and clients often struggle to

understand it throughout their case. Indeed, even young lawyers struggle to understand federal

sentencing and sentencing guidelines calculations. Mr. Jameson will simply educate the jury on

how sentencing works in federal court, how sentencing guidelines are calculated, how and when a

5K1.1 motion gets filed, and what affect it can have on a guideline sentence and mandatory

minimum sentence, such as the 15-year mandatory minimum sentence that CW 2 faces absent a

5K1.1 Motion. He can also discuss the Section 3553(a) factors and how those apply at sentencing.
          Case 1:17-cr-02949-MV Document 398 Filed 03/25/21 Page 2 of 7




He will also testify to what the statutory sentences are that each CW pleaded guilty to, and an

estimated guideline sentence based on the plea agreements.

       This is an objective inquiry that in no way bears on what the two informants “believe” to

be true. Mr. Robertson has no idea what the informants believe or whether their beliefs about their

actual statutory and guideline sentences are even accurate. Further, the informants have every

incentive to minimize their understanding and obfuscate the benefits they expect to receive in order

to improve their credibility with the jury. Mr. Robertson should not be limited to what the jailhouse

informants understand or believe, and it would be completely inappropriate to call the informants

lawyers to testify. This would plainly violate the informant’s lawyers’ duty of confidentiality

pursuant to Rule 16-106 NMRA of the Rules of Professional Responsibility. It would also violate

attorney-client privilege. Moreover, Mr. Jameson, cannot, and does not plan to, suggest to the jury

what he thinks each CW may receive as a sentence as a result of their testimony. Obviously, only

the judge in their cases knows what the sentence will be, and only after receiving their PSRs,

sentencing memoranda, and any other submissions. Accordingly, Mr. Jameson will only discuss

the process and the procedure, as well as the estimated guideline sentence for each CW based on

the sentencing guidelines.

       Contrary to the government’s suggestion, this will not suggest to the jury what Mr.

Robertson’s sentence might be if convicted as prohibited by this Court’s Order. Neither CW is

charged with the same crimes as Mr. Robertson, so there is no risk the jury might hear a statutory

and guideline sentence that is similar to Mr. Robertson’s. Further, even if they were charged with

the same or similar crimes, it would violate Mr. Robertson’s Sixth Amendment Confrontation right

if he were prohibited from asking the CWs about their expected sentences, so there is no reason

Mr. Jameson could not also testify to the same. See United States v. Mirabal, 876 F.3d 1029, 1035



                                                 2
             Case 1:17-cr-02949-MV Document 398 Filed 03/25/21 Page 3 of 7




(10th Cir. 2017) (assuming without deciding that it violated the right to confrontation to limit

cross-examination of cooperating witness, who was charged in the same conspiracy as the

defendant, regarding his sentence because, in part, it “could cause the jury to speculate about [the

defendant’s] own sentence”).

          And while Mr. Jameson was noticed late in the proceedings, it was only ten days after the

government disclosed the second jailhouse informant, whose plea and sentencing guidelines is

vastly more complicated than the first informant who was disclosed last year. Below is a table with

counsel’s initial estimate of CW # 2’s statutory and guideline exposure:

                             SUPERCEEDING INDICTMENT COUNTS
    Count Charge                                                 Statute:                       Statutory
    #                                                                                           min/max
    1     Sex trafficking of children or by force, fraud, or 18 U.S.C. §                        15/Life
          coercion. Conspiracy.                                  1591(a)(1-2),
                                                                 (b)(1) / § 1594(c).
    2     Sex trafficking of children or by force, fraud, or 18 U.S.C. §                        15/Life
          coercion.                                              1591(a)(1), (b)(1)
    3     Sex trafficking of children or by force, fraud, or 18 U.S.C. §                        15/Life
          coercion.                                              1591(a)(1), (b)(1)
    4     Sex trafficking of children or by force, fraud, or 18 U.S.C. §                        15/Life
          coercion.                                              1591(a)(1), (b)(1)
    5     Sex trafficking of children or by force, fraud, or 18 U.S.C. §                        15/Life
          coercion.                                              1591(a)(1), (b)(1)
    6     Interstate and foreign travel or transportation in aid 18 U.S.C. §§                   0/5
          of racketeering enterprises                            1952(a)(3)(A)
                                                                 and 2.
    7     Maintaining drug-involved premises / Conspiracy        21 U.S.C. § 856,               0/20
                                                                 846
    8     Maintaining drug-involved premises                     21 U.S.C. § 856                0/20
    9     Distribution or manufacturing in or near schools and 21 U.S.C. §                      10/801
          colleges                                               860(a)
    10    Laundering of monetary instruments                     18 U.S.C. §
                                                                 1956(a)(l )(B)(i).




1
    This is based off 21 U.S.C. § 841(b)(1)(B) level quantities, which is then doubled pursuant to § 860(a).
                                                       3
              Case 1:17-cr-02949-MV Document 398 Filed 03/25/21 Page 4 of 7




                               USSG ADJUSTED OFFENSE LEVEL
    Section              Explanation                                        Level Increase/Decrease
    § 2G1.1 (A victim Base offense level for promoting a commercial 34
    other   than    a sex act if the offense of conviction is 18 U.S.C.
    minor)            § 1591(b)(1)
    § 3B1.1(c)           Aggravating Role                                   2

    § 3C1.3              Commission of Offense While on Release             3
    Adjusted Offense Level                                                  39


                                        CRIMINAL HISTORY
    Section         Explanation                                   Case Number                      Points
    § 4A1.2(e)(3) Nevada Robbery (1991)                                                                0
    § 4A1.1(a)    Possession of a controlled substance            D-202-CR-1998-03560                  32
                  (1998)
    § 4A1.2(a)(2) Trafficking cocaine with intent to              D-202-CR-1999-00060                  03
                  distribute (1999)
    § 4A1.2(e)(3) Possession of a controlled substance            D-202-CR-2005-01190                  0
                  (2005)
    § 4A1.1(c)    Trafficking cocaine with intent to              D-202-CR-2008-01000                  14
                  distribute (2008)
    § 4A1.1(c)        Trafficking controlled substances:          D-202-CR-2016-03839                  1
                      possession with intent to distribute
                                    (2015)
    Total Criminal History Points                                                                  5
    Criminal History Category                                                                      III


2
  This sentence counts under § 4A1.2(e)(1) because he was incarcerated within the 15 years prior to the
instant offense occurring in 2017 (2002). This is assuming that he served the time he was sentenced to
through September 2002. There were fillings on the case in September 2002, but they are not available.
The last available pleading has him incarcerated January 2002. See § 4A1.2(a)(2) n. 2, n. 11.
3
  The case from 1999 was from an arrest that occurred in September of 1998 and the case from 1998 was
from an arrest that occurred in October of 1998, which are likely to be treated as a single sentence §
4A1.2(a)(2) because the sentence was imposed on the same day and there does not seem to be an
intervening arrest noted in the pleadings.
4
    Suspended sentence within 10 years of the commencement of the instant offense. § 4A1.2(e)(2)
                                                     4
          Case 1:17-cr-02949-MV Document 398 Filed 03/25/21 Page 5 of 7




As these tables demonstrates, CW #2, faces a complex array of statutory and guideline penalties.

An expert like Mr. Jameson is the perfect witness to explain this to the jury. While counsel

admittedly sought to find such an expert before this second CW was disclosed, the need to find

one became more urgent when CW #2 was disclosed, and it became apparent the impeachment

would be much more complicated.

       The undersigned counsel has for the last several years thought of the notion of calling an

expert like Mr. Jameson in this situation after numerous experiences cross-examining informants

who either did not understand federal sentencing, or intentionally feigned ignorance to stifle the

effect of cross-examination on this topic. Upon entering in this case in late January and learning

of the first jailhouse informant, counsel began calling lawyers to locate a potential expert. Counsel

spoke to over half a dozen lawyers before locating Mr. Jameson. Many lawyers who were willing

to help could not either because of a conflict with the parties or other witnesses, or a scheduling

issue with the impending trial date. Further, counsel had a tremendous amount of other work to do

on this case as the briefing that has been done in this Court and the Tenth Circuit reflects. Not to

mention reviewing the 300-plus pleadings, the discovery, meeting with Mr. Robertson,

investigating the facts, and preparing for complicated hearings such as the Daubert hearing in

February and pretrial hearing in March. Thus, the late disclosure was not intentional to gain some

advantage.

       The Court or the government is free to inquire of Mr. Jameson about this history if

necessary to resolve this issue, but counsel first spoke to Mr. Jameson about being an expert on

Friday, March 12. Mr. Jameson asked to take the weekend to consider it and was not available

Monday, March 15, due to a planned ski trip. Counsel spoke to him again on March 13th and he

agreed to provide the services and prepare a resume so counsel could request funding via CJA. Mr.



                                                 5
            Case 1:17-cr-02949-MV Document 398 Filed 03/25/21 Page 6 of 7




Jameson provided the information for the funding request on March 14th or 15th, and counsel

submitted the funding request on March 16th. Even though funding was not approved until March

19th, counsel filed the Expert Notice on March 18th, if only to provide the government more

notice.

          Moreover, what tactical advantage would really be gained by delaying Mr. Jameson’s

disclosure? This is not some novel, technical, or complicated area of expert testimony that will

take the government weeks or months to prepare for or require them to retain an expert to

understand. Rather, this is information which the government knows quite well and should not

have any trouble preparing for cross-examination. Indeed, they likely were preparing for it in

preparing the examinations of CWs 1 and 2. Both prosecutors themselves could be such an expert

given they likely deal with sentencing issues such as this every week, if not daily. Indeed, it is the

government that has a tactical advantage in that it has CW # 1’s PSR—the best evidence of his

estimated sentence—but refuses to disclose it. It also knew both CWs sentencing and guideline

ranges long before the defense because it helped craft the plea agreements both entered. The

government also has a tactical advantage because it knows that no one other than the CWs can

explain these complex sentences absent testimony like Mr. Jameson’s. Mr. Jameson simply levels

the playing field.

          For these reasons, the Court should not prohibit the testimony of Mr. Jameson.

                                                Respectfully submitted,

                                                /s/ Ryan J. Villa
                                                Ryan J. Villa
                                                5501 Eagle Rock Ave NE, Suite
                                                C2 Albuquerque, NM 87113
                                                (505) 639-5709
                                                ryan@rjvlawfirm.com




                                                  6
        Case 1:17-cr-02949-MV Document 398 Filed 03/25/21 Page 7 of 7




                                             /s/ Sarah M. Gorman
                                             Sarah M. Gorman
                                             1201 Lomas NW,
                                             Suite A Albuquerque,
                                             NM 87102
                                             (505) 243-5442
                                             smgorman.law@gmail.com

                                             Counsel for Defendant


                              CERTIFICATE OF SERVICE
       I hereby certify that on March 25, 2021, I filed the foregoing electronically through the
CM/ECF system, which caused counsel for the United States to be served by electronic means,
as more fully reflected on the Notice of Electronic Filing.




                                                     /s/ Ryan J. Villa
                                                     RYAN J. VILLA




                                               7
